This is an appeal from a judgment.
The Facts. Beckman Bros. Inc., a corporation, was the owner of the fee to the south 50 feet of the north 100 feet of Lots 1 and 2 in Block 504 of the Town or Townsite of Great Falls, Cascade county, Montana. The owner failed to pay the taxes and the property was sold to Cascade county for the delinquent taxes for the year 1936. There was no assignment of the certificate of tax sale and no redemption from such sale.
On December 12, 1941, a tax deed was duly executed and delivered conveying the property to Cascade county for $50.95 being the amount of delinquent taxes thereon for 1936 together with subsequent taxes for the years 1937, 1938, 1939, 1940 and 1941. The board of county commissioners appraised the property at $1,000 and, within six months after receiving the tax deed therefor, made an order for the sale of the property at public sale fixing and advertising January 27, 1942, as the date for such sale.
Notice of such sale was duly posted in three public places in Cascade county and published in a newspaper printed in said county once a week for three consecutive weeks more than 30 days before the date so fixed for the sale. Neither prior to nor at the date fixed for such sale, did Beckman Bros. Inc. nor any one claiming to be its successor in interest to said property offer to purchase the property from the county. No offers to purchase being made by any one, there was no sale of the property and title and possession thereof continued and continues in Cascade County.
On December 7, 1944, Beckman Bros. Inc., claiming the preferential *Page 307 
right to purchase the property from the county for the amount of taxes, penalties and interest due, tendered the sum of $50.95 and demanded that Cascade county deliver to it a deed conveying title of the property. Such offer to purchase not having been made "before the date fixed for such sale" as required by Chapter 171, Laws 1941, nor until almost three years after the date fixed for such sale, the county and its officers refused the offer and declined to convey the property to such former owner. Thereafter on March 14, 1945, the petitioner. Beckman Bros. Inc., commenced this proceeding in mandamus, in the district court of Cascade county, to compel the respondents, Cascade county, its clerk and recorder and board of county commissioners, to accept the offer and convey the property to petitioner.
The cause was tried in the district court upon an agreed statement of facts and decree rendered for petitioner ordering the respondent county and its officers to execute a quitclaim deed to the property and awarding petitioner attorneys' fees of $250 together with costs of suit. From such decree respondents have appealed.
Right of Redemption. The law gives to the owner of real[1]  property sold for delinquent taxes the right of redemptionuntil the notice provided for in section 2209, Revised Codes, has been given and the tax deed applied for, upon the payment of fees, percentages, penalties and costs required by law. To enjoy this right the delinquent taxpayer must exercise same before
tax deed is taken to the property. If not exercised in the manner and within the time provided by statute the right becomes lost. See section 2201, Revised Codes, as amended by Chapter 39, Laws 1941, and sections 2209 and 2209.1, Revised Codes.
Beckman Bros. Inc. did not exercise its right of redemptionbefore the issuance of the tax deed to Cascade County on December 12, 1941. The time for asserting such statutory right thus expired and the right of redemption was lost.
Preferential Right to Purchase. In addition to the right to redeem *Page 308 [2, 3]  the property before the issuance of tax deed the law gives to the former owner the preferential right to purchase the property from the county after the issuance of tax deed by complying with the provisions of section 2235, Revised Codes, as amended by subsequent legislative enactments. The purchase of tax acquired property from the county by the former owner is not a "redemption" (Blackford v. Judith Basin County, 109 Mont. 578,98 P.2d 872, 126 A.L.R. 639) and should not be confused with a redemption. The preferential right to purchase from the county for only the amount of the taxes, penalties and interest due is purely statutory and, if claimed, must be exercised in the manner and within the time provided by statute or the right becomes lost.
In Chapter 171, Laws of 1941, the legislature expressly provided, "that at any time before the date fixed for suchsale, notice of which has been given as above provided, the taxpayer or successor in interest whose property has been deeded to the county may purchase such property subject to the reservations hereinafter provided by payment to the county of the full amount of the taxes, penalties, and interest due on said land at the time of taking said tax deed * * *." (Emphasis ours.) To protect preserve and enjoy the preferential right to purchase the land from the county on the favorable terms authorized by the Act, the former owner must comply with the provisions of the Act. He must make the offer to purchase and claim the preferential right therein given him "before the date fixed for such sale."
The particular statute under which Beckman Bros. Inc. as former owner of the property involved must claim its preferential right to purchase from the county at a much lower figure than other prospective purchasers is Chapter 171, Laws 1941, supra, in force and effect from March 19, 1941 to February 28, 1945, and being the law of this state on December 12, 1941 (the date Cascade county acquired tax deed to the property), on January 27, 1942 (the date fixed and advertised by the board of county commissioners for the sale of the property) and on *Page 309 
December 7, 1944 (the date Beckman Bros. Inc. made its tender and demand for deed).
Beckman Bros. Inc. did not exercise its preferential right to purchase the property from the county for the reduced amount permitted by statute before the time fixed by the board of county commissioners for the sale of the property on January 27, 1942. While the legislature provided in the 1941 Act that the former owner could claim his preferential right and offer to purchase from the county "at any time before the date fixed for such sale," yet this does not mean that such owner may delay making its offer to purchase and claiming its preferential right until almost three years after the date fixed for such sale and then, at such late date, make the offer, assert the right and demand the benefits of a statute with which it has not complied. On December 7, 1944, when petitioner made its tender and demand, the time for asserting its statutory preferential right to purchase the property at the reduced figure contemplated by the statute had long since expired and the right had become lost.
By failing to comply with the requirements of Chapter 171,[4]  Laws 1941, the petitioner lost the preferential right to purchase at the favorable figure provided by such Act and respondents properly refused petitioner's offer and declined to execute the deed demanded. Hence the judgment must be reversed and the action ordered dismissed.
Garfield County Case. In State ex rel. Johnson v. Garfield County, 116 Mont. 300, 151 P.2d 481, decided September 7, 1944, the facts found by the trial court and restated in the opinion of this court show that the former owner Johnson complied with the provisions of Chapter 171, Laws 1941, by appearing before the board of county commissioners before the time set for the sale claiming his preferential right to purchase the land as the prior owner thereof and offering to pay the amount of the delinquent taxes, penalties and interest due thereon.
Because the facts showed that Johnson, the former owner, had complied with the provisions of Chapter 171, Laws 1941, within *Page 310 the time therein specified, the district court of Garfield county and this court on appeal recognized, protected and preserved such former owner's preferential right to purchase the property from the county at the reduced price set in the Act as against the much higher offer of another bidder. This court's opinion in the Garfield County case, supra, sets forth thefacts therein as follows:
"The facts as found by the court are as follows: January 31, 1941, the plaintiff was the owner of the section of land involved in the action; on the date mentioned the county took a tax deed to the land; the county board appraised the land pursuant to the statute, gave notice of intention to sell, and offered the same for sale March 10, 1941; no bid was received. April 8, 1941, the board leased the land to the plaintiff for one year; April 2, 1942, it was again leased to the plaintiff for one year subject to sale; the rental agreed on was paid by the plaintiff.
"September 9, 1942, the county board again appraised the land pursuant to Chapter 171 of the Laws of the 1941 session, and ordered the land sold at public auction; November 2, 1942, the time set for the sale, the plaintiff appeared before the county board before the hour of sale claiming his preferential right to purchase the land as the prior owner thereof, and offered to pay the amount of the delinquent taxes, penalty and interest in the sum of $251.21, which offer the county board refused, and subsequently but on the same day sold the land to the defendant Brooks for $800 on a contract providing for payment of the purchase price on terms. As matter of law the court concluded that the plaintiff had a preferential right to purchase under the provisions of Chapter 171, and that it was the `mandatory duty' of the county and its board to sell the land to the plaintiff for the amount due for the delinquent taxes in the sum heretofore mentioned and that the plaintiff was entitled to a judgment to that effect, and declared the contract with Brooks void. Judgment was made and entered accordingly and a peremptory writ *Page 311 
of mandamus was ordered issued requiring compliance by the county board with the decree."
Under the facts above, the judgment of the district court of Garfield county, recognizing and enforcing the former owner's preferential right to purchase under the provisions of Chapter 171, Laws 1941, was correct as is the decision of this court upholding and affirming such judgment.
The Garfield County case, supra, correctly states that the former owner's preferential right to purchase from the county for the amount of the taxes, penalties and interest due on the land "was first provided for by Chapter 33 of the Extraordinary Session of 1933-34 by an amendment to section 2235, Revised Codes 1921."
In 1939, the legislature further amended section 2235, Revised Codes of 1921, by the enactment of Chapter 181, Laws 1939. Both the 1934 Act and the 1939 Act provided, "that at any time beforesuch sale, the taxpayer whose property has been deeded to the county may purchase such property by payment to the county of the full amount of the taxes, penalties and interest for which such property was sold. * * *." (Emphasis ours.)
In 1941, the legislature, by Chapter 171, Laws 1941, enacted anew law relating to the sale and lease by county commissioners of unredeemed tax title property which expressly repealed "Chapter 181, Laws of 1939, Chapter 193, Laws of 1939, and All Other Acts and Parts of Acts in Conflict Herewith."
The new law (1941) no longer gave the former owner the preferential right to purchase from the county "at any time before such sale" as was provided for in the 1934 and 1939 Acts, but instead it limited the time within which the former owner could exercise his preferential right to purchase for only the amount of the taxes, penalties and interest due to "at any time before the date fixed for such sale."
The 1939 Act, supplanting the 1934 Act, having been expressly repealed by the 1941 Act, became a dead letter on March 19, 1941, and it therefore follows that neither the 1934 Act nor the *Page 312 
1939 Act is applicable to the instant case. However, had such Acts not been repealed and were they applicable to the case at bar the phrase "at any time before such sale" employed in such Acts would limit the former owner's preferential right to purchase from the county at the reduced amount to any time before the county actually sells the property. In the instant case that time is not yet ascertainable for to date there has been no sale of the property by the county.
On the other hand the phrase "at any time before the date fixed for such sale" employed in Chapter 171, Laws 1941, means, in the case at bar, a specific and definite date, namely, January 27, 1942, which was the date fixed by the board of county commissioners for the sale of the property at public auction. That specific date and time has long since passed.
Certain inaccurate statements appear at page 304 of the[5]  opinion in the Garfield County case, supra, 116 Mont. 300, at page 304, 151 P.2d 481, at page 482. It is inaccurate to state that the wording of the 1939 Act and the 1941 Act "is substantially the same" or that both Acts "give the owner the preferential right to pay the delinquent taxes with interest and penalty and reclaim his land at any time before sale by the county" or that "At no time since its enactment in 1933 could any person be deprived of his right to reclaim his land by paying the amount of delinquent taxes with penalty and interest prior to the time of sale as advertised by the board of county commissioners." This court's determination of the appeal affirming the judgment of the district court in the Garfield County case is a correct result and determination under the facts and the law (Chapter 171, Laws 1941) of that case and the above quoted statements from page 304 of this court's opinion in 116 Mont., 151 P.2d 481, therein are disapproved as they are not at all essential to the opinion nor are they binding as a precedent. See State ex rel. McMaster v. District Court, 80 Mont. 228, at pages 235, 236,260 P. 134, at page 137.
"If a court renders a correct judgment based upon a wrong *Page 313 
theory or gives incorrect reasons for the ruling the correct
judgment will stand." State v. Iola Theater Corporation,136 Kan. 411, 15 P.2d 459, 461. See also: State ex rel. McMasters v. District Court, supra; Tax Commission Case (Martien v. Porter),68 Mont. 450, at page 468, 219 P. 817; Boulden v. Thompson,21 Cal. App. 279, 131 P. 765; Gilmour v. Longmire, 10 Wash. 2d 511,117 P.2d 187, 21 C.J.S., Courts, sec. 190, p. 312 note 69; 14 Am. Jur. p. 291, sec. 79 at p. 291 and sec. 83 at p. 295.
As was said by this court in Sun River Stock  Land Co. v. Montana Trust  Savings Bank, 81 Mont. 222, at pages 243 and 244,262 P. 1039, at page 1047: "There are some statements in Scott v. Prescott, 69 Mont. 540, 223 P. 490, which, if not considered with reference to the facts with which the court was dealing in that case, are misleading. In considering the meaning and intent of the language of an opinion one must have constantly in mind the facts of the case in which the opinion is written. For, as Chief Justice Marshall observed, it is impossible so to use language as that general expressions apply in every instance with the same meaning to every condition of facts. See Chater v. San Francisco Sugar Refining Co., 19 Cal. [219], 220. * * * As the facts in Scott v. Prescott differ so widely from those in the cases under consideration, the opinion in that case has but little bearing upon the controlling question before us." To same effect see: Forbes v. Mid-Northern Oil Co., 100 Mont. 10, at page 18, 45 P.2d 673; Gaines v. Van Demark, 106 Mont. 1, at page 9, 74 P.2d 454.
In the Garfield County case, the county advertised the land for sale for March 10, 1941, on which date the law then in force was Chapter 181, Laws 1939, under which the former owner could protect his preferential right to purchase the property from the county at any time before the county actually sold the land to some other party the statute then providing that such right may be exercised "at any time before such sale." There being no bidders and no sale the former owner's preferential right to *Page 314 
purchase under the 1939 Act continued wholly unaffected by the unsuccessful attempt to sell the property on March 10, 1941. Nine days later, to wit, on March 19, 1941, the 1939 Act was expressly repealed and a new law Chapter 171, Laws 1941, went into effect changing the time limit for asserting the former owner's preferential right to purchase at a reduced amount by limiting the exercise of such right to "any time before the date fixed for such sale" so that when the county thereafter advertised the land for sale at public auction for November 2, 1942, the former owner was required to comply with the new law, Chapter 171, Laws 1941, by claiming his preferential right and making his offer to purchase before the time fixed for the sale, all of which things the former owner, Johnson, did in the Garfield County case and none of which was done by the petitioner, as former owner, in the case at bar. Thus are the facts of the Garfield County case so different from the facts of the instant case that it cannot be reasonably said that petitioner relied upon the opinion in the former case as authority for not complying with the statute and for not claiming its preferential right and submitting its offer to purchase the property from the county before the time fixed and set for said sale as is expressly required by Chapter 171, Laws 1941. In the instant case there are no contract rights existing in favor of the petitioner and decisions relating to the impairment of contract rights created under an erroneous court decision relied upon by a party to his injury have no application. See Blackford v. Judith Basin County, supra, and Pace v. Wight, 25 N.M. 276, 181 P. 430, at page 434.
In the Garfield County case the former owner, Johnson, was entitled to prevail because he complied with the law while, in the instant case, the petitioner, as former owner, is not
entitled to prevail because it did not comply with the law creating the right.
The judgment is reversed and the cause remanded to the district court with directions to dismiss the action. *Page 315 
Associate Justices Choate, and Metcalf concur.